               Case 2:19-cr-00200-RSM Document 30 Filed 10/15/20 Page 1 of 2




 1                                                               The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT FOR THE
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                          NO. CR20-200-RSM
11                                                    ORDER
                                     Plaintiff,
12
                          v.
13
     THOMAS DAY,
14
                                     Defendant.
15
16
            On October 15, 2020, this Court set a trial date of February 8, 2021, for the above-
17
     referenced action. Dkt. 29. Pursuant to General Order 15-20 and earlier General Orders of
18
     the United States District Court for the Western District of Washington addressing measures
19
     to reduce the spread and health risks from COVID-19, which are incorporated herein by
20
     reference, the Court hereby FINDS as follows:
21
            1. In light of the recommendations made by the Centers for Disease Control and
22
                Prevention (CDC) and Public Health for Seattle and King County regarding social
23
                distancing measures required to stop the spread of this disease, it is not possible at
24
                this time to proceed with a jury trial in the immediate future.
25
            2. Further, as stated in General Order 15-20, limiting the size and frequency of
26
                gatherings remains critical to preventing serious illness and death from COVID-
27
                19. The continuing public health situation resulting from the pandemic also limits
28


      Order
      United States v. Day, CR19-200-RSM – 1
              Case 2:19-cr-00200-RSM Document 30 Filed 10/15/20 Page 2 of 2




 1             the availability and ability of witnesses, counsel, and Court staff to be present in
 2             the courtroom, and the ability to obtain an adequate spectrum of jurors to proceed
 3             with in-person jury trials. For the foreseeable future, it will be possible to proceed
 4             with only one in-person criminal jury trial at a time at each of the district’s two
 5             courthouses. A continuance of the trial date in this case until February 8, 2021, is
 6             therefore necessary to allow the appropriate spacing of trials.
 7         3. As a result, the failure to grant a continuance of the trial date in this case would
 8             likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),
 9             the ends of justice served by continuing the trial in this case outweigh the best
10             interest of the public and the defendant to a speedy trial.
11         IT IS HEREBY ORDERED that the time between September 22, 2020 (the original
12 date of the status conference with the Court) and the new trial date of February 8, 2021 is
13 excluded in computing the time within which trial must commence because the ends of
14 justice served by granting this continuance outweigh the best interest of the public and the
15 defendant in a speedy trial, 18 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance
16 would likely make trial impossible and result in a miscarriage of justice, and would deny
17 counsel for the defendant and government counsel the reasonable time necessary for
18 effective preparation, taking into account the exercise of due diligence. Id. §
19 3161(h)(7)(B)(i), (iv).
20         Dated this 15th day of October, 2020.
21
22
23
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
24
25
26
27
28


     Order
     United States v. Day, CR19-200-RSM – 2
